Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Response to Amendment
The amendment filed on 08/09/2021 has been entered. As directed by the amendment: claims 1-9, 11, 14, 16-19, and 21 are cancelled; claims 10, 23, 28, and 33 have been amended; and claim 27 is withdrawn.  Thus, claims 10, 12-13, 15, 20, 22-23, 25-26, and 28-35 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10, 12-13, 15, 20, 22-23, 25-26, and 28-35 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as 
	Regarding claim 10, the recitation of “…the memory stores data related to an average duration of a puff from the vaporizing device…” followed by “the vaporizing device varies the predetermined time interval via sensor driven control based on the average duration…” renders the claim indefinite.  The former limitation requires the memory to store data related to an average duration, while the latter requires varying the time interval based on the average duration. Here, it is understood that data related to an average duration includes data in addition to an average duration of a puff.  In other words, the use of “related to” is considered broad and includes data that corresponds to the average duration.  For example, “data related to an average duration of a puff” may well include power values or temperature values during a puff.  The latter limitation requires varying the time interval based on the average duration of the puff.  Here, it is unclear if the time interval is varied based on the “data related to an average duration of a puff” or if an actual average duration of a puff is ascertained.  That is, does the vaporizing device use the data related to an average duration of a puff stored in the memory to vary the time interval? Or, conversely, does the vaporizing device obtain actual duration of a puff?  
	Regarding claim 23, the recitation of “the memory stores data related to usage characteristics of the vaporizing device…include an age of the battery…the average duration of a puff from the vaporizing device…or a combination thereof” renders the claim indefinite.  Claim 10, from which claim 23 directly depends, requires the use of the average duration of the puff.  Claim 23 further sets forth alternative usage 
	Regarding claim 28, the recitation of “…the memory stores data related to an average amount of power supplied from the battery to the heating element…” followed by “the vaporizing device varies the predetermined time interval via sensor driven control based on the average amount of power…” renders the claim indefinite.  The former limitation requires the memory to store data related to an average amount of power, while the latter requires varying the time interval based on the average amount of power. Here, it is understood that data related to an average amount of power includes data in addition to an average amount of power.  In other words, the use of “related to” is considered broad and includes data that corresponds to the average amount of power.  For example, “data related to an average amount of power” may well include voltage, resistance, or current values or temperature values during a puff.  The latter limitation requires varying the time interval based on the average amount of power.  Here, it is unclear if the time interval is varied based on the “data related to an average amount of power” or if an actual average is ascertained.  That is, does the vaporizing device use the data related to an average amount of power stored in the memory to vary the time interval? Or, conversely, does the vaporizing device obtain actual power data?  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-13, 15, 20, 22-23, 25-26, and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (U.S. Publication 2014/0014126), hereinafter Peleg, in view of Timmermans (U.S. Publication 2014/0123990), and in further view of Blake et al. (U.S. Publication 2003/0226837), hereinafter Blake.
	Regarding claim 10, Peleg discloses a method of controlling temperature of a vaporizing device comprising a heating element, power source, a memory, one or more sensors, and a processor (Title; Figures 1, 2b, and 3-5; Figure 2b showing a circuit diagram of the vaporizing device comprising heating element 202, power source and processor 204-para. 0033 and 0096; one or more sensors 206, and a memory-para. 0095) the method comprising: 
supplying a first amount of power from the power source to the heating element (See para 0031, battery lets current flow through the heating element); 
terminating the first amount of power to the heating element (Paragraphs 0055-0056; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’); 
receiving, by the one or more sensors and the processor, a first resistance measurement of the heating element of the vaporizing device (para. 0033, sensor 206 is a thermistor that enables temperature measurement; processor 204 may control 206 and receive data therefrom; Note: a thermistor is “a semiconductor device having a resistance that decreases rapidly with an increase in temperature. It is used for temperature measurement, to compensate for temperature variations in a circuit, etc.’-www.thefreedictionary.com, noun, viewed on 11/20/2019); and
3Application No. 14/832,202Attorney Docket No. 00028-0035-01000determining a first temperature of the heating element based on the first resistance measurement (Paragraph 0048 disclosing calculating temperature based on the coil resistance, where the electrical resistance is dependent upon the temperature; Para. 0048 discloses using R=R0 [1 + α (T-T0)], where α is the coefficient of resistance, to calculate the first temperature; The disclosed equation corresponds with the R2(T2)=R1(1 + TCR(T2-T1)) equation disclosed in paragraph 0017 of the instant application).
Peleg is silent on controlling a second amount of power supplied from the power source to the heating element based on a difference between the determined first temperature of the heating element and a target temperature of the heating element stored in the memory, the second amount of power being different from the first amount of power, and after a predetermined time interval, terminating the second amount of power, wherein the memory stores data related to an average duration of a puff from the vaporizing device and the predetermined time interval varying via sensor driven control based on the average duration of a puff from the vaporizing device.
Timmermens teaches that it is known in the art of controlling electronic vaping devices (Abstract; para. 0002, and 0020; Fig. 4, controller 138, considered to correspond to the claimed processor, memory 140, atomizer 144, which is disclosed as an electrical heating element-para. 0059, and is considered to correspond to the claimed heating element; Para. 0062 discloses power source 126 being a replaceable battery or rechargeable battery; indirectly controlling temperature of 144 as described below) to control a second amount of power supplied from the power source to the heating element (Para. 0063, desired power setting 154 applied to atomizer 144; See waveform 168 of Figure 9; para. 0064 discloses that the power 154 ranges from 0 to 25W, where each vaping profile is limited by 12 seconds of operation, after which the vaping device will automatically stop; Para. 0066, programming includes increasing or decreasing the vaping profile by steps-0.3W-or progressively until it reaches the maximum or minimum values, 25W or 0W, respectively; Para. 0067, vaping profile allows for dynamic controlling of a puff through a power waveform; Accordingly, the amount of power supplied from the power source to the heating element 144 is controlled) based on a difference between the determined first temperature of the heating element and a target temperature of the heating element (since atomizer 144 is an electrical heating element, the amount of power be supplied relates to the resulting temperature; For instance at the maximum power setting of 25W, the temperature of 144 will be at the maximum; The controlling of 154 is at least partially based on a difference between a first temperature of the heating element and a desired temperature of the heating element; For example, if a user wants the power setting to be at 25 W when it is currently at 10W, the power is then increased-via joystick 132, para. 0074-by steps or progressively until it reaches such value) stored in the memory (para. 0063 discloses that the desired power 154 setting may be stored in profile 156, which is saved to memory 140), the second amount of power being different from the first amount of power (power range of 0W-25W, with a controlled change of 0.3W), and after a predetermined time interval terminating the second amount of power (para. 0021, each vaping profile is limited by 12 seconds of operation in an active vaping condition, after which the electronic cigarette will automatically stop) (para. 0064, “…the arbitrary waveforms 168 are oscillations and combinations of different levels of voltage 152 or power 154 in a span of time, wherein the voltage 152 ranges from 0 to 8V, and the power 154 ranges from 0 to 25 W. Each vaping profile 156 is limited by 12 seconds of operation in an active vaping condition 158, after which the electronic cigarette 110 ”) (here, the editable time line of 0-12 seconds, along with the fully controllably 1/10 second durations, is considered to be predetermined).
Timmermans further teaches wherein the memory stores data related to an average duration of a puff from the vaporizing device (para. 0071-0072; 140 stores voltage, current, temperature, resistance information as well as usage statistics, such as, number of puffs taken by a user) and the predetermined time interval varying based on the average duration of a puff (para. 0067, the time interval of 0-12 seconds relates to the number of puffs and is editable to allow a user to fully control every 1/10 second of a puff) (as cited above, the editable timeline of 0-12 seconds allows the user to fully control every 1/10 second of a puff.  Each 1/10 second of a puff, therefore, may be set individually and may vary from one to another based on characteristics from the user).
The advantage of combining the teachings of Timmermens is that in doing so would provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg with Timmermens, by adding to the temperature control of Peleg, with the teachings of Timmermens, provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device.
The combination of Peleg and Timmermens teaches each claimed limitation, as detailed above, except for the time interval being sensor driven controlled based on the average duration of a puff.
Note: for context of “sensor driven controlled based on the average duration of a puff” reference is drawn to the instant application.  Specifically, paragraph 0022 of the instant application (as published) states the following:
The processor 125 may include any suitable microprocessor, e.g., a programmable microprocessor. The processor 125 may use an algorithm, such as a computer algorithm executed via a software program, to monitor and/or store data related to the use and/or the status of the electronic cigarette 100. For example, the processor 125 may retrieve a set of instructions stored in the memory 126. In some embodiments, the memory 126 additionally or alternatively may store data related to usage characteristics of the electronic cigarette 100. Such usage characteristics may include, but are not limited to, the age and/or power level of the battery 108; the average, maximum, and/or minimum amount of power supplied from the battery 108 to the heating element 106; the amount of time that the battery 108 has been in operation over a given period of time; the cumulative operating time of the battery 108, the average duration of a puff (e.g., measured with an air flow sensor), and/or the frequency of use of the electronic cigarette 100.

	Based on the above, the vaporizing device utilizes an air flow sensor to measure the average duration of a puff.

    PNG
    media_image1.png
    576
    642
    media_image1.png
    Greyscale

Blake teaches that it is known in the art of controlling electrically heated vaporizers (para. 0002, “…electrically heated smoking devices, and particularly to systems and methods for supplying electrical power to the electrically heated smoking devices from a lithium ion power source…”) (para. 0009, “…method for supplying electrical power to at least one electrical resistance heating element from a lithium ion power source and controlling the electrical power provided to the at least one electrical heating element by sending modulated pulses of electrical power from the lithium ion power source to the at least one electrical heating element thereby preventing damage to the lithium ion power…”) (control circuit shown in Figure 3 is a schematic diagram of controller 41 shown in Figure 1) for a predetermined time interval to be sensor driven controlled based on an average duration of a puff (para. 0035, “…logic circuit 195 puff-actuated sensor 45-para. 0036) (see also paragraphs 0038 and 0045).
The advantage of combining the teachings of Blake is that in doing so would adjust the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery (para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens, with Blake, by adding to variable predetermined time interval of Timmermans, with the teachings of Blake, to in order to provide a means for adjusting the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery (para. 0033).
Regarding claims 12 and 13, the primary combination, as applied in claim 10, teaches each limitation claimed.   
Specifically, Peleg, further discloses, with respect to claim 12, wherein the first amount of power is terminated about 10 ms after supplying the first amount of power, and, with respect to claim 13, wherein the first resistance measurement is received from about 3 ms to about 5 ms after terminating the first amount of power (Paragraphs 0055-0065; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’).  
Regarding claim 15, the primary combination, as applied in claim 10, teaches each limitation claimed except for the time interval ranging from 5 ms to 1000 ms.
However, Timmermens further teaches the time interval ranges from 5 ms to 1000 ms (paragraph 0022, power waveform is limited to inside of 12 seconds; para. 0067, time interval of 0-12 seconds; A prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’-MPEP 2144.05-I; the claimed range of 5 ms to 1000 ms lies with the 0-12 second range disclosed by Timmermens).
The advantage of having such time interval range of Timmermens is that in doing so would provide an editable timeline (time interval range) that allows a user to fully control every 1/10 second of a puff (para. 0067 of Timmermens), which would allow for greater user control and customization.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens and Blake, by adding to the method of Peleg, with the teachings of Timmermens, to provide an editable timeline (time interval range) that allows a user to fully control every 1/10 second of a puff (para. 0067 of Timmermens), which would allow for greater user control and customization.
Regarding claim 20, the primary combination, as applied in claim 10, teaches each limitation claimed.   
Specifically, Peleg further discloses wherein the supplying of the first amount of power is triggered by activation of the vaporizing device by measuring a pressure Para. 0031 and 0035).	
Regarding claim 22, the primary combination, as applied in claim 10, teaches each limitation claimed.   
Peleg, as applied in claim 10, does not specifically disclose storing the first resistance measurement and the first temperature in the memory.
However, Timmermens teaches storing the first resistance measurement and the first temperature in the memory (para. 0071, memory 140 can store information, such as, voltage level, temperature level, resistance level).
The advantage of storing the first resistance measurement and the first temperature in the memory is that in doing so would provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens and Blake, by adding to the memory of Peleg, with the teachings of Timmermens, to provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.
Regarding claim 23, the primary combination, as applied in claim 10, teaches each limitation claimed except as detailed below.   
The primary combination also teaches the memory stores data related to usage characteristics of the vaporizing device, the vaporizing device varies the predetermined 
Peleg discloses the power source comprising a battery (see para. 0018, 0025, 0027, 0029, 0031, etc.) but is silent on the usage characteristics including an age of the battery, an average amount of power supplied from the battery to the heating element, a maximum amount of power supplied from the battery to the heating element, a minimum amount of power supplied from the battery to the heating element, an amount of time that the battery has been in operation, a cumulative operating time of the battery, an average duration of a puff, a frequency of use of the vaporizing device, or a combination thereof.
However, Timmermens also teaches the power source comprising a battery (see para. 0062).  Timmermens further teaches the usage characteristics including an age of the battery, an average amount of power supplied from the battery to the heating element, a maximum amount of power supplied from the battery to the heating element, a minimum amount of power supplied from the battery to the heating element, an amount of time that the battery has been in operation, a cumulative operating time of the battery, an average duration of a puff, a frequency of use of the vaporizing device, or a combination thereof (para. 0063, desired voltage and power setting are stored in profile 156 which is saved to memory 140; see also paragraphs 0071-0072).
The advantage of storing such usage characteristics is that in doing so would provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.

Regarding claim 24, the primary combination, as applied in claim 10, teaches each limitation claimed.
Specifically, Peleg further discloses the power source comprising a battery (see para. 0018, 0025, 0027, 0029, 0031, etc.), and that a time interval is a function of a lifetime of the battery (Para. 0061, real time monitoring leads to improving battery life).
Regarding claims 25-26, the primary combination, as applied in claim 10, teaches each limitation claimed.
Specifically, Peleg further discloses, with respect to claim 25, the heating element comprising iron, chromium, aluminum, nickel, titanium, platinum, molybdenum, or a combination thereof, and comprising, with respect to claim 26, an alloy of iron, chromium, and nickel (para. 0055, heating coil may be a conductive material, such as, iron, copper, tungsten, etc, where each material may be coated with nickel).
	Regarding claim 28, Peleg discloses a method of controlling temperature of a vaporizing device comprising a heating element, a battery (para. 0018, 0025, 0027, 0029, 0031, etc.), a memory, one or more sensors, and a processor (Title; Figures 1, 2b, and 3-5; Figure 2b showing a circuit diagram of the vaporizing device comprising heating element 202, power source and processor 204-para. 0033 and 0096; one or more sensors 206, and a memory-para. 0095
supplying a first amount of power from the power source to the heating element (See para 0031, battery lets current flow through the heating element); 
terminating the first amount of power to the heating element (Paragraphs 0055-0056; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’); 
receiving, by the one or more sensors and the processor, a first resistance measurement of the heating element of the vaporizing device (para. 0033, sensor 206 is a thermistor that enables temperature measurement; processor 204 may control 206 and receive data therefrom; Note: a thermistor is “a semiconductor device having a resistance that decreases rapidly with an increase in temperature. It is used for temperature measurement, to compensate for temperature variations in a circuit, etc.’-www.thefreedictionary.com, noun, viewed on 11/20/2019); and
3Application No. 14/832,202Attorney Docket No. 00028-0035-01000determining a first temperature of the heating element based on the first resistance measurement (Paragraph 0048 disclosing calculating temperature based on the coil resistance, where the electrical resistance is dependent upon the temperature; Para. 0048 discloses using R=R0 [1 + α (T-T0)], where α is the coefficient of resistance, to calculate the first temperature; The disclosed equation corresponds with the R2(T2)=R1(1 + TCR(T2-T1)) equation disclosed in paragraph 0017 of the instant application).
Peleg is silent on controlling a second amount of power supplied from the battery to the heating element based on a difference between the determined first temperature of the heating element and a target temperature of the heating element stored in the memory, the second amount of power being different from the first amount of power; after a time interval, terminating the second amount of power, wherein the memory stores data related to an average amount of power supplied from the battery to the heating element, and the vaporizing device varying the time interval via sensor driven control based on the average amount of power supplied from the battery to the heating element. 
Timmermens teaches that it is known in the art of controlling electronic vaping devices (Abstract; para. 0002, and 0020; Fig. 4, controller 138, considered to correspond to the claimed processor, memory 140, atomizer 144, which is disclosed as an electrical heating element-para. 0059, and is considered to correspond to the claimed heating element; Para. 0062 discloses power source 126 being a replaceable battery or rechargeable battery; indirectly controlling temperature of 144 as described below) to control a second amount of power supplied from the battery to the heating element (Para. 0063, desired power setting 154 applied to atomizer 144; See waveform 168 of Figure 9; para. 0064 discloses that the power 154 ranges from 0 to 25W, where each vaping profile is limited by 12 seconds of operation, after which the vaping device will automatically stop; Para. 0066, programming includes increasing or decreasing the vaping profile by steps-0.3W-or progressively until it reaches the maximum or minimum values, 25W or 0W, respectively; Para. 0067, vaping profile allows for dynamic controlling of a puff through a power waveform; Accordingly, the amount of power supplied from the power source to the heating element 144 is controlled) based on a difference between the determined first temperature of the heating element and a target temperature of the heating element (since atomizer 144 is an electrical heating element, the amount of power be supplied relates to the resulting temperature; For instance at the maximum power setting of 25W, the temperature of 144 will be at the maximum; The controlling of 154 is at least partially based on a difference between a first temperature of the heating element and a desired temperature of the heating element; For example, if a user wants the power setting to be at 25 W when it is currently at 10W, the power is then increased-via joystick 132, para. 0074-by steps or progressively until it reaches such value) stored in the memory (para. 0063 discloses that the desired power 154 setting may be stored in profile 156, which is saved to memory 140), the second amount of power being different from the first amount of power (power range of 0W-25W, with a controlled change of 0.3W), and after a time interval terminating the second amount of power (para. 0021, each vaping profile is limited by 12 seconds of operation in an active vaping condition, after which the electronic cigarette will automatically stop) (para. 0064, “…the arbitrary waveforms 168 are oscillations and combinations of different levels of voltage 152 or power 154 in a span of time, wherein the voltage 152 ranges from 0 to 8V, and the power 154 ranges from 0 to 25 W. Each vaping profile 156 is limited by 12 seconds of operation in an active vaping condition 158, after which the electronic cigarette 110 will automatically stop. The vaping profile 156 is defined by 120 points and every point represents 100 ms. The arbitrary waveforms 168 define the ”).
Timmermans further teaches wherein the memory stores data related to an average amount of power supplied from the battery to the heating element (para. 0063, desired voltage and power setting are stored in profile 156 which is saved to memory 140) (para. 0071-0072; 140 stores voltage, current, temperature, resistance information as well as usage statistics, such as, number of puffs taken by a user) and the time interval varying (para. 0067, the time interval of 0-12 seconds relates to the number of puffs and is editable to allow a user to fully control every 1/10 second of a puff) (as cited above, the editable timeline of 0-12 seconds allows the user to fully control every 1/10 second of a puff.  Each 1/10 second of a puff, therefore, may be set individually and may vary from one to another based on characteristics from the user).
The advantage of combining the teachings of Timmermens is that in doing so would provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device and to provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg with Timmermens, by adding to the temperature control of Peleg, with the teachings of Timmermens, in order to provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device and to provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.

Note: for context of “sensor driven controlled based on the average amount of power supplied from the battery to the heating element” reference is drawn to the instant application.  Specifically, paragraph 0022 of the instant application (as published) states the following:
The processor 125 may include any suitable microprocessor, e.g., a programmable microprocessor. The processor 125 may use an algorithm, such as a computer algorithm executed via a software program, to monitor and/or store data related to the use and/or the status of the electronic cigarette 100. For example, the processor 125 may retrieve a set of instructions stored in the memory 126. In some embodiments, the memory 126 additionally or alternatively may store data related to usage characteristics of the electronic cigarette 100. Such usage characteristics may include, but are not limited to, the age and/or power level of the battery 108; the average, maximum, and/or minimum amount of power supplied from the battery 108 to the heating element 106; the amount of time that the battery 108 has been in operation over a given period of time; the cumulative operating time of the battery 108, the average duration of a puff (e.g., measured with an air flow sensor), and/or the frequency of use of the electronic cigarette 100.

	Furthermore, paragraph 0023 discloses the following:
“…the processor 125 may be coupled to one or more sensor(s) 112, e.g., for monitoring use of the electronic cigarette 100 (or characteristics of the user) and/or the status of various components of the electronic cigarette 100. Examples of sensors 112 suitable for the present disclosure include pressure sensors, accelerometers or other motion sensors, flow rate sensors, heat or temperature sensors, moisture sensors, electrical current and/or resistance sensors or measurement modules (e.g., integrated circuit sensor), and other devices and components for detecting various environmental, chemical, or biological conditions or phenomena. In at least one embodiment, the one or more sensors 112 may include an air flow sensor and a measurement module configured to measure the resistance of the heating element 106.”

Based on the above, the vaporizing device utilizes sensors to measure the current and/or resistance.

    PNG
    media_image1.png
    576
    642
    media_image1.png
    Greyscale

Blake teaches that it is known in the art of controlling electrically heated vaporizers (para. 0002, “…electrically heated smoking devices, and particularly to systems and methods for supplying electrical power to the electrically heated smoking devices from a lithium ion power source…”) (para. 0009, “…method for supplying electrical power to at least one electrical resistance heating element from a lithium ion power source and controlling the electrical power provided to the at least one electrical heating element by sending modulated pulses of electrical power from the lithium ion power source to the at least one electrical heating element thereby preventing damage to the lithium ion power…”) (control circuit shown in Figure 3 is a schematic diagram of controller 41 shown in Figure 1) for a predetermined time interval to be sensor driven para. 0039; “The electric circuit 195 can include a PROM (programmable read-only memory) 300, which may include preferably at least two databases or look-up tables 302 and 304 and optionally, a third database (look-up table) 306. Each of the look-up tables 302, 304 (and optionally 306) converts a signal indicative of battery voltage to a signal indicative of the power cycle (for the first phase and for the second phase) to be used in execution of the respective phases of the power cycle.”) (para. 0041, “…upon initiation of a power cycle, the logic circuit receives a signal indicative of lithium ion power source voltage and/or current, and then references the voltage and/or current reading to the first look-up table 302 to establish a duty cycle for the initiation of the first phase of the power see also paragraph 0005; “…circuitry is built into the lithium ion battery to monitor the temperature, voltage, and current drain of the battery. This circuitry will cut off power supplied by the lithium ion battery if the current drawn from the battery rises above a threshold level or the lithium ion battery voltage falls below a threshold level…”).
The advantage of combining the teachings of Blake is that in doing so would adjust the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery (para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens, with Blake, by adding to variable predetermined time interval of Timmermans, with the teachings of Blake, to in order to provide a means for adjusting the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that para. 0033).
Regarding claims 29 and 30, the primary combination, as applied in claim 28, teaches each limitation claimed.   
Specifically, Peleg, further discloses, with respect to claim 29, wherein the first amount of power is terminated about 10 ms after supplying the first amount of power, and, with respect to claim 30, wherein the first resistance measurement is received from about 3 ms to about 5 ms after terminating the first amount of power (Paragraphs 0055-0065; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’).  
Regarding claim 31, the primary combination, as applied in claim 28, teaches each limitation claimed except for the time interval ranging from 5 ms to 1000 ms.
However, Timmermens further teaches the time interval ranges from 5 ms to 1000 ms (paragraph 0022, power waveform is limited to inside of 12 seconds; para. 0067, time interval of 0-12 seconds; A prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’-MPEP 2144.05-I; the claimed range of 5 ms to 1000 ms lies with the 0-12 second range disclosed by Timmermens).
The advantage of having such time interval range of Timmermens is that in doing so would provide an editable timeline (time interval range) that allows a user to fully control every 1/10 second of a puff (para. 0067 of Timmermens), which would allow for greater user control and customization.

Regarding claim 32, the primary combination, as applied in claim 28, teaches each limitation claimed.   
Specifically, Peleg further discloses wherein the supplying of the first amount of power is triggered by activation of the vaporizing device by measuring a pressure change with a sensor of the one or more sensors of the vaporizing device or upon user input (Para. 0031 and 0035).	
Regarding claim 33, the primary combination, as applied in claim 28, teaches each limitation claimed.
Specifically, Peleg further discloses the time interval is a function of a lifetime of the battery (Para. 0061, real time monitoring leads to improving battery life).
See also Blake, as detailed above in claim 28.
Regarding claims 34-35, the primary combination, as applied in claim 28, teaches each limitation claimed.
Specifically, Peleg further discloses, with respect to claim 34, the heating element comprising iron, chromium, aluminum, nickel, titanium, platinum, molybdenum, or a combination thereof, and comprising, with respect to claim 35, an alloy of iron, para. 0055, heating coil may be a conductive material, such as, iron, copper, tungsten, etc, where each material may be coated with nickel).
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
With respect to claim 10, applicant traverses in that “Timmermans fails to teach or suggest storing the average duration of a puff” and that “A number of puffs is not equivalent to the average duration of a puff” (See page 9 of Remarks).
In response, the examiner respectfully disagrees.  The claim limitation in question is “…the memory stores data related to an average duration of a puff from the vaporizing device…” (emphasis added). The broadest reasonable interpretation of the aforementioned claimed limitation is not limited to the memory storing only average duration of a puff data.  Rather, because of the use of “related to,” the broadest reasonable interpretation of the claimed limitation includes any such data that shares an association with average duration of a puff.  For example, assume an average duration of a puff is two seconds and that during these two seconds the heating element is supplied with power from the power source.  The current, voltage, and/or resistance supplied to the heating element during this two second duration and the temperature of the heating element during this two second duration are also related to the two second duration.  The claim language is not limited to the memory storing an average duration of a puff from the vaporizing device. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With further respect to claim 10, applicant traverses in that “Blake does not disclose or suggest a sensor that varies a predetermined time interval based on the average duration of a puff” and that “Blake states that ‘[c]onsumers generally puff on a cigarette for about two seconds…[para. 0033]” (see page 10 of Remarks).
In response, the examiner respectfully disagrees.  Blake, in paragraph 0033, states the following:
The control circuit determines the amount of modulation by measuring the voltage and/or current of the battery. Consumers generally puff on a cigarette for about two seconds. Thus, the heaters need to supply heat to the cigarette during at least a portion of the two seconds of the puff period. When a puff is detected, the controller sends modulated electrical power to the electrical resistance heater. In order to deliver the same amount of energy to the electrical resistance heater from puff to puff, the controller determines the off-time between the electrical pulses to send to the electrical resistance heater based on a measured voltage and/or current of the battery. A battery that is fully charged or "fresh" will have greater voltage potential than a weaker battery that has been partially or substantially discharged. As a result, a fully charged or "fresh" battery will require the controller to have longer off-times and send fewer pulses of electrical energy to the heater in order to deliver the same amount of energy. Conversely, a weaker battery that has been partially or substantially discharged will require the controller to deliver more pulses of electrical energy with shorter off-times to the heater in order to deliver the same amount of energy to the heater. By adjusting the number of electrical pulses delivered to the heater, and the off-times between the electrical pulses, the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery.

Essentially, the controller measures the voltage and/or current of the battery and, upon a detection of a puff (via sensor 45), the controller sends modulated power to the heating element.  The intention, accordingly to Blake, is to deliver the same amount of 
Blake further states, in paragraph 0035, that “…logic circuit 195 cooperates with the timing circuit 197 to precisely execute the activation and deactivation of each heater element 37 in accordance with a predetermined total cycle period and to precisely divide each total cycle period into a predetermined number of phases, with each phase having its own predetermined period of time…modulated pulses of electrical energy are delivered to the heater to deliver a precise amount of energy to the heater from puff to puff for the life of the battery. Established within the control circuit 41 is a capacity to execute a power cycle that precisely duplicates a preferred thermal interaction (thermal-histogram) between the respective heater element 37 and adjacent portions of the cigarette 23. Additionally, once the preferred thermo-histogram is established, certain parameters (preferably, power cycles and off-times within each phase) are adjusted dynamically by the control circuit 41 so as to precisely duplicate the predetermined thermo-histogram with every power cycle throughout the range of voltages encompassed by the battery discharge cycle…” Here, the thermos-histogram is established in dependence of a 1.6 second cycle time, which is selected to be less than the two second duration normally associated with a smoker’s draw plus a margin.
The broadest reasonable interpretation of claim 10 does not require measuring, determining, calculating, or actively receiving by another means the average duration of a puff.  Blake takes a general duration associated with a consumer puff and uses that 
With respect to independent claim 28, applicant presents no additional remarks against the combination of Peleg, Timmermans, and Blake, and refers back to the remarks presented with respect to claim 10.  As such, the examiner’s position remains the same.
For the reasons detailed above, the examiner maintains the prior art rejections under 35 USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUSTIN C DODSON/Primary Examiner, Art Unit 3761